DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.

Applicant has amended Claim1 with the limitation of using selective laser sintering (SLS) in the method and sintering a particular area of the layer with irradiation of laser beams. Applicant argues that as a result, it would not be proper to combine the fabrication of a ceramic from a slurry as disclosed by Watanabe (US 2016/0038633) with the SLS methods of Fruth (US 2011/0143108) and Matilainen Master’s Thesis (Lappeenranta U. Technology/Characterization of Process Efficiency Improvement in Laser Additive Manufacturing). 
Claim 1 further amended to add the limitation of “…wherein the ratio (Mv/Mn) is measured by using a particle size distribution measuring instrument.” New Claim 21 added. No new matter added.

Applicant’s arguments appear to be on the following grounds:
As to the prior art references used to in the rejection under 35 U.S.C. § 103 – Fruth (US 2011/0143108), Matilainen (V. Matilainen Master’s thesis), Watanabe (US 2016/0038633), Applicant argues that it would not be proper to combine Watanabe’s fabrication of a ceramic from slurry with the 
Applicant further argues that Fruth corresponding to Comparative Examples 3 (cylindrical and Gaussian)  and Matilainen corresponding to Comparative Examples 1 and 2 (spherical/pulverized + top hat) are significantly inferior to the examples of the present invention as regarding the arithmetic mean deviation of the profiles Ra and the other parameters of Table 1 of the specification (pp. 16-18).
Applicant disagrees with Examiner’s position that one with ordinary skill in the art would have been motivated to combine the references of Fruth, Matilainen and Watanabe to control particle size distribution because it cannot be predicted how cylindrical particle size would affect the arithmetic mean deviations of the profiles Ra. A specific size distribution of a spherical powder does not provide any motivation or suggestion to have a specific size distribution for a cylindrical particle Applicant’s arguments/Remarks, p. 15.
Additionally, as to the argument that the arithmetic mean deviations are obtained through routine optimization, Applicant disagrees because the references say nothing about how to achieve the arithmetic mean deviations with cylindrical particles and a specific Mv/Mn ratio of 1.50 or less - Applicant’s arguments/Remarks, p. 16.
These arguments are not persuasive for the following reasons:
	In response to applicant's argument that Watanabe compared to Fruth and Matilainen is nonanalogous art – Argument, p. 11, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, upon further review of the reference, Watanabe indeed discloses the use of SLS for ceramic materials whereby a layer 
In response to Applicant's argument – pp. 14-15 that the references fail to show certain features of applicant’s invention such that Fruth and Matilainen are significantly inferior to the arithmetic mean deviation of the profiles Ra and to the spherical/pulverized + top hat parameters of the present invention – Argument p. 13, it is noted that the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Moreover, the top hat profile is commonly used in laser sintering applications for uniform distribution of intensity and when laser power is increased (Matilainen, pp. 7, 9), and as to Applicant’s argument – p. 15 that it cannot be predicted how cylindrical particle size would affect the arithmetic mean deviations of the profiles Ra, Examiner notes that the powder of Fruth has a similar form as claimed by applicant, (i.e. substantially cylindrical form Figs. 2, 4 paragraph [0026]) while at the same time stating that spherical forms have also been commonly used – paragraph[0011] which would result in the claimed property (arithmetic mean deviations of surface profiles Ra). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the solid freeform fabrication object is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
One with ordinary skill in the art would be motivated to combine the references of Fruth, Matilainen and Watanabe in order to control the particle size distribution as is shown in Watanabe from paragraph [0050]:”…The average primary particle diameter thereof is preferably from 20 nm to 60 nm to control the particle diameter and the particle size distribution of emulsified particles…” As a result, Watanabe discloses that a specific Mv/Mn ratio is 1.5 or less – paragraphs [0024] [0098] (…powder has a particle size distribution Dv/Dn of 1.5 or less…) where Dv/Dn = Mv/Mn – (…particle size distribution 
Additionally, in response to Applicant’s statement that the Examiner has not cited any reference disclosing the arithmetic mean deviations of the profiles Ra that are claimed in Claims 9, 20 and new Claim 21 – Applicant’s argument – p.16.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). 
Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Examiner maintains that while the cited references do not specifically cite arithmetic mean deviations of surface profiles, they do infer that surface roughness is a monitored parameter: See Fruth – paragraph [0008]; Matilainen – p. 12 3.3.1 2nd paragraph; Watanabe – paragraph [0139].  
The determination of optimum or workable ranges of the surface roughness to achieve precise dimensions would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	As a monitored parameter, optimum ranges can be achieved from routine optimization – see details in rejections below. 
Rejections are detailed below as necessitated by amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruth (US 2011/0143108) in view of V. Matilainen Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing) and further in view of Watanabe (US 2016/0038633) and Schwarze (US 2013/0064706). Autodesk is added as evidence of the melting point of PBT
Regarding Claim 1, Fruth teaches a method of manufacturing a solid freeform fabrication object (abstract, paragraph [0110]) comprising: forming a layer of resin powder for solid freeform fabrication which includes selective laser sintering (SLES method) (paragraphs [0002] [0004]) including particles5 having a substantially cylindrical  form (Figs. 1-4; paragraph [0016]) and sintering a particular area of the layer with irradiation of laser beams (Figs. 5 -7,  paragraphs [0058] [0059] [0066]…further exemplary embodiment…Just like in the known laser-sintering method…irradiation device (laser) – 523) however, Fruth is silent as to whether the laser beam energy intensity distribution has a top hat-like form.
In the same field of endeavor and from a master’s thesis, Characterization of Process Efficiency Improvement in Laser Additive Manufacturing, utilizing selective laser sintering (p. lines 1-2) Matilainen teaches that the energy intensity distribution is ideally (equation 4 p. 8 lines 31-34) in a top hat shaped laser beam profile (Fig. 5 p. 7).

In the same field of endeavor, Watanabe teaches an additive manufacturing powder and a method of manufacturing it, which comprises manufacturing a core particle comprising a first binder resin and a filler and shell present on its surface which contains a second binder resin, which is prepared by making an emulsion slurry, followed by sintering by selective laser or thermal sintering, (abstract, paragraphs [0184] [[0120] – [0122], [[0130]) while selective laser sintering is explicitly disclosed in relation to other prior art within Watanabe (paragraph [0117] see JP-3607300B or JP-2000-505737-A).  
Watanabe further teaches that one property of this additive manufacturing powder is a ratio (Mv/Mn) of a volume average particle diameter (Mv) to a number average particle diameter (Mn) of the resin powder is 1.50 or less (paragraph [0098] where (Dv/Dn) = (Mv/Mn)). Watanabe also discloses that the ratio (Mv/Mn) is measured by using a particle size distribution measuring instrument (paragraph [0194]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fruth and Matilainen to incorporate the teaching of Watanabe whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder from particles having a substantially cylindrical-like form that are irradiated with a n) surpasses 1.50, course particles may cause noises when forming a thin layer of the additive manufacturing powder and also fine powder increases, which may promote self-agglomeration (Watanabe at paragraph [0098]). 
As to the use of selective laser sintering for the ceramic particles of Watanabe, in the same field of endeavor, Schwarze discloses an optical irradiation unit (laser) for producing workpieces (abstract), whereby, Schwarze discloses that selective laser sintering is commonly used for the processing of ceramic raw materials into three-dimensional shapes (paragraph [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosure of Fruth and Matilainen to incorporate the disclosure of Watanabe, whereby the teachings of Watanabe as applied to ceramic powder particle properties and distributions, would consider using a method for forming a layer of resin powder comprising particles having a substantially cylindrical form using selective laser sintering. One with ordinary skill in the art would obviously try this method since it is commonly used for processing ceramic raw materials, as disclosed by Schwarze, and would be obvious to use by one with ordinary skill in the art to achieve the ratios disclosed by Watanabe. Additionally, this method is referred to by Watanabe itself in regards to background prior art (paragraphs [0094] [0119]).

Regarding Claim 2, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further teaches the particles of Claim 1 have circular planes facing parallel to each other, and a ratio of a diameter of one of the circular planes to a diameter of the other 

Regarding Claim 6, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further teaches that the particles have significantly circular planes (Fig. 6, paragraphs [0026]  [0027] facing each other with a diameter of from 5 to 100 µm and a height of from 5 to 100 µm (paragraph [0018]) where diameter is 1-100 µm (paragraph [0018] 0.001-0.5 mm, preferably 0.01 – 0.mm) and the ratio of the average diameter to the average length of the fibers is between 0.1 and 1000, preferably between 0.5 and 3). Although the diameter and height (length) of the particles are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding Claim 7, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further teaches that the resin powder has a melting point of 25100 degrees C or higher as measured according to ISO 3146 standard (paragraph [0099]). Because all of the disclosed materials disclosed in the prior art (See paragraph [0099]) have melting points above 100 degrees C, this limitation is inherently met by the prior art of Fruth. The evidence that supports this determination is from: PlastikCity: Material Melt and Mould Temperatures p. 5/7 obtained from https://www.plastikcity.com.uk/useful-stuff/material-melt-mould-temperatures. 

Regarding Claim 8, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further teaches that the resin powder has a 50 percent cumulative volume particle diameter of from 1 to 200 µm (paragraph [0097] where the ratio of the average diameter to average length of the fibers encompasses 50 percent of this cumulative volume particle diameter).  
As these are congruent circles in parallel planes, the ratio given above inherently defines a circular cylinder.	
Regarding Claim 9, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1  and Fruth, Matilainen and Watanabe infer that surface roughness is a monitored parameter: See Fruth – paragraph [0008]; Matilainen – p. 12 3.3.1 2nd paragraph; Watanabe – paragraph [0139], however, they do not specifically cite arithmetic mean deviations of surface profiles, 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the solid freeform fabrication object to have these arithmetic deviations of the profiles of from 0.5 to 100 µm according to the ISO 1302 standard of surface roughness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to meet this range of surface roughness because this characterizes a degree of surface roughness (fine or coarse) representing high quality and effectiveness of a given process (sufficient strength and excellent dimension accuracy) (Watanabe- paragraph [0139]).
	
Regarding Claim 14, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Matilainen further teaches converting a laser beam having a Gaussian energy intensity distribution (Fig. 4 p. 7 lines 1-2) into the laser beams having the energy intensity distribution having the top hat-like form (Fig. 5, p. 7 equation 4 line 31 – p. 8 line 6).

Regarding Claim 17, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Watanabe further teaches that the ratio (Mv/Mn) of the volume average particle diameter (Mv) to the number average particle diameter (Mn) of the resin powder is 1.20 or less (paragraph [0098] where 1.25 or less encompasses 1.20 or less).

Regarding Claim 18, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further discloses that the particles have a uniform form and size (paragraph [0016] precisely specified dimensions are cost-efficient and have specific characteristics).

Regarding Claim 19, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further discloses that  the resin powder consists of the particles having the substantially cylindrical form (paragraph [0016] the fibers according to the present teachings can be easily produced with precisely specified dimensions), the particles have circular planes facing parallel to each other, and a ratio of a diameter of one of the circular planes to a diameter of the other one of the circular planes is 1.1 or less (Fig.1b paragraph [0026] circular cylinder preferred; paragraph [0046] fiber piece – 509c having a circular cross-section). Note: because a cylinder solid is composed of two 

Regarding Claim 20, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 and Fruth further teaches wherein the resin powder consists of the particles having the substantially cylindrical form (paragraph [0016] the fibers according to the present teachings can be easily produced with precisely specified dimensions), the particles are made of polybutylene terephthalate (paragraph [0020]) and have a diameter of 60±4 µm and a length of from 50 to 70µm (paragraph [0018] where diameter is 1-100 µm (paragraph [0018] 0.001-0.5 mm, preferably 0.01 – In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
As  to the laser beams that have a wavelength of from 1.06 to 10.6 µm, Watanabe discloses a laser beam used in forming a powder layer, that has a wavelength of 10.6 µm, which is encompassed and is an end point of this range (paragraph [0129]). 
However, while Fruth, Matilainen and Watanabe infer that surface roughness is a monitored parameter: See Fruth – paragraph [0008]; Matilainen – p. 12 3.3.1 2nd paragraph; Watanabe – paragraph [0139], they do not specifically cite arithmetic mean deviations of surface profiles, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the solid freeform fabrication object to have these arithmetic deviations of the profiles of from 0.6 to 2 µm according to the ISO 1302 standard of surface roughness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to meet this range of surface roughness because this characterizes a degree of surface roughness (fine or coarse) representing high quality and effectiveness of a given process (sufficient strength and excellent dimension accuracy) (Watanabe- paragraph [0139]).

	Regarding Claim 21, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 20 with Autodesk – Moldflow Insight: Support and learning https://knowledge.autodesk.com/support/moldflow-insight/learn-explore/caas/CloudHelp/cloudhelp/2015/ENU/MoldflowInsight/files/GUID-07AA75E1-1266-47DB-96F8-D97DB700DC04-htm.html  (added as evidence of the melting point of PBT) and while Matilainen teaches an equation describing the intensity distribution of an ideally uniform laser beam not dependent on beam radius (Fig. 5 p. 8 lines 30-34 equation 4), it does not disclose a difference of the laser beams between a local maximal value and a local minimal value is -5 to +5 percent [intensity].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a difference of -5 to +5 percent from a local maximal and local minimal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use this difference for the purpose of melting the powder grains in a uniform manner (p. 8 lines 24-34).
The combination of Fruth, Matilainen, Watanabe and Schwarze  teach all the limitations of Claim 20 except that the arithmetic mean deviation of profile Ra of the solid freeform fabrication object obtained by the method of manufacturing a solid freeform fabrication object is from 0.6 to 2 µm as measured according to ISO 1302 standard, JIS B0031 format nor that the melting point of polybutylene terephthalate which is 225 ° C (has been reported with this melting point – PBT melting point (approximately 225°C [437°F]) is measured according to ISO 3146 standard based on the plastic transfer temperature measuring method, JIS K7121 format and while Fruth, Matilainen and Watanabe infer that surface roughness is a monitored parameter: See Fruth – paragraph [0008]; Matilainen – p. 12 3.3.1 2nd paragraph; Watanabe – paragraph [0139], they do not specifically cite arithmetic mean deviations of surface profiles, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the solid freeform fabrication object to have these arithmetic deviations of the profiles of from 0.6 to 2 µm according to the ISO 1302 standard of surface roughness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to meet this range of 
Moreover, one would have been motivated to measure the melting point of polybutylene terephthalate using the ISO 3146 standard based on the plastic transfer temperature measuring method, JIS K7121 format because this material is used to form fibers  for the precisely specified dimensions (Fruth, paragraphs [0016] [0020]). 
Fruth further discloses that the particles have circular planes facing parallel to each other, and a ratio of a diameter of one of the circular planes to a diameter of the other one of the circular planes is 1.1 or less (Fig.1b paragraph [0026] circular cylinder preferred; paragraph [0046] fiber piece – 509c having a circular cross-section). Note: because a cylinder solid is composed of two congruent circles in parallel planes, the ratio given above inherently defines a circular cylinder. 
Additionally, Fruth teaches that the resin powder has a 50 percent cumulative volume particle diameter of from 1 to 100 µm (paragraph [0097] where the ratio of the average diameter to average length of the fibers encompasses 50 percent of this cumulative volume particle diameter),
 while Watanabe teaches the use of measuring volume particle diameter by a particle size distribution measuring device (paragraph [0194]). Moreover, Watanabe teaches that the obtained solid freeform object is evaluated as to having a smooth and aesthetic surface with no warp (paragraph [0229]).

2.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fruth (US 2011/0143108), Matilainen et.al. Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing) Watanabe (US 2016/0038633) and Schwarze (US 2013/0064706) as applied to Claim 1 above, and further in view of Lee et. al.(International Journal of Precision Engineering and Manufacturing - Green Technology, Lasers in Additive Manufacturing: A Review July 2017 which provides Table 1 obtained from Najumdar, J.D. and Manna, I. "Laser-assisted Fabrication of Materials, " Springer Berlin Heidelberg, 2012).
Regarding Claims 3-5, the combination of Fruth, Matilainen, Watanabe and Schwarze teach all the limitations of Claim 1 but do not disclose the laser beams have a wavelength of from 1 to 30 µm as recited by Claim 3, do not disclose the wavelength is from 5 to 20 µm as recited by Claim 4 and do not disclose the wavelength is from 8 to 13 µm as recited by Claim 5. 
From a non-patent literature reference, obtained from the Lee article given above, a table indicating representative laser types used for additive manufacturing give specifications for various types of lasers including CO2 lasers. This type has an operation wavelength of 9.4 & 10.6 µm. (Table 1 p. 3). 
Although the wavelength ranges for Claims 3-5 are not explicitly disclosed in this prior art, nevertheless, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity” prior art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity” MPEP § 2144.05 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Moreover, because Claim 4 recites a narrower range than Claim 3 and in its turn, Claim 5 recites a narrower range than Claim 4, these claim ranges are sufficient to establish a prima facie case of obviousness.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” MPEP § 2144.05 (I); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  It would have been prima facie obvious to utilize a CO2 laser in the modified Fruth process because one would have recognized it to be an interchangeable substitute for that already disclosed by Fruth.

3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fruth (US 2011/0143108), Matilainen et.al. Master's thesis (Lappeenranta U. of Technology/ Characterization of Process Efficiency Improvement in Laser Additive Manufacturing), Watanabe (US 2016/0038633) and Schwarze (US 2013/0064706) as applied to Claim 1 above, and further in view of Collins, (US 2004/0239009).
Regarding Claim 13, the combination of Fruth, Matilainen, Watanabe and Schwarze disclose all the limitations of Claim 1 and while Fruth teaches the use of a vertical plate for material application (Fig. 11, paragraph [0083] vertical plate – 120), there is no teaching of a roller applicator. 
In the same field of endeavor, methods and systems for producing an object through solid freeform fabrication, Collins teaches a method of producing an object through solid freeform fabrication whereby a “build material” which includes a resin powder (paragraph [0020] powdered build material bound by focused energy – i.e. laser) where the layer of resin powder is formed by applying the resin powder to a laser beam scanning space with a roller (Fig. 1 paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Fruth, Matilainen, Watanabe and Schwarze to incorporate the teachings of Collins whereby a method of manufacturing a solid freeform fabrication object forming a layer of resin powder would also comprise a roller to apply the resin powder to a laser beam scanning space. One with ordinary skill in the art would be motivated because this would distribute and compress the powder to a desired thickness at the top of a fabrication bin or stage (paragraph [0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712